McCLELLAN, C. J.
Section 2038 of the Code as amended by the act of February 23d, 1899, is as follows: “The wages, salaries or other compensation of laborers or employes, residents of this State, for personal services, to the amount of twenty-five dollars per month, shall also be exempt from levy under writ of garnishment or other process for the collection of such debts, and when the fact of such indebtedness is disclosed by the answer of the garnishee the levy shall be void and the same shall be dismissed by the court before whom filed, unless the plaintiff in garnishment shall contest the answer of the garnishee, as now provided by the law in such cases.” (Acts, 3898-9, p. 37).
The language of this statute is too plain to require or to admit of construction. There is no uncertainty or ambiguity to be relieved or removed by considerations de hors the words the legislature has employed. The directly expressed and obvious purpose was to take away the process of garnishment as a means of subjecting to the payment of debts the wages, etc., of laborers and employes to the extent of twenty-five dollars per month in all cases.; No exception is made in respect of debts as to *245which the debtor lias waived his exemptions. There is no hint of such an exception. The plain words of the act would have to be emasculated of their universal meaning to engraft such an exception. No glint of it is found in the last clause of the enactment providing for a contest of the answer. The operation of that provision is merely to let the plaintiff in to deny the truth of the answer in respect of its disclosure that the sum admitted to be due constitutes the wages, salary, or other compensation, not exceeding twenty-five dollars per month, of a laborer or employe, and not to prevent that disclosure performing its statutory office by bringing in the extraneous fact, in no degree impugning the truth of the answer, that, as to the debt sued on, the defendant has waived his exemptions.
Nor is this statute unconstitutional. The fact that the Constitution allows a debtor to waive his exemptions no more binds the legislature to provide a remedy by garnishment for the collection of debts as to which exemptions are waived, than the legislature would be bound in the absence of all statutory and constitutional exemptions and, of course, of all-provisions for waiver, to provide a remedy by garnishment for the collection of debts. No more in the former case than it would be in the latter, and not at all in any case, is the plenary power of the legislature, in respect of providing, or withholding, or withdrawing once provided remedies for the collection of debts, limited by the organic law.
To be sure there is organic provision against legislative impairment of the obligations of contracts by destroying or impairing the remedy for their enforcement, but no question as to the application of that provision axúses in this case, since the statute of February 23rd, 1899, taking away the remedy by garnishment in cases of this character, was enacted before the contract sued on was made.
The rulings and judgment of the circuit court Avere opposed to the foregoing views. Its judgment must be reversed, and a judgment Avill be here entered dismissing the garnishment proceeding.
Reversed and rendered.
Haralson, Doavdell and Henson, J. J., concurring.